United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3832
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Luis Yair Gutierrez-Lopez,               * District of Nebraska.
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 16, 2001
                                Filed: March 21, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Luis Yair Gutierrez-Lopez pleaded guilty to illegally re-entering the United
States after deportation, in violation of 8 U.S.C. § 1326(a). His sentence was enhanced
under 8 U.S.C. § 1326(b)(2) and U.S.S.G. § 2L1.2(b)(1)(A) because he had previously
been deported after being convicted of an aggravated felony. The district court1
sentenced him to 78 months imprisonment and 3 years supervised release.




      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
       Gutierrez-Lopez argues on appeal that because the fact of a prior aggravated-
felony conviction was not alleged in the indictment and was neither proven to a jury nor
admitted through his guilty plea, the enhanced sentence violates the standards
announced in Apprendi v. New Jersey, 120 S. Ct. 2348 (2000). We reject this
argument because Almendarez-Torres v. United States, 523 U.S. 224, 226 (1998),
which upheld the validity of the section 1326(b)(2) aggravated-felony enhancement for
section 1326(a) violators, was not overruled by Apprendi. See 120 S. Ct. at 2362;
United States v. Aguayo-Delgado, 220 F.3d 926, 932 n.4 (8th Cir.) (“In Apprendi, the
Court left Almendarez-Torres untouched, although . . . [it] expressed a willingness to
reconsider it.”), cert. denied, 121 S. Ct. 600 (2000). Accordingly, we affirm the
judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-